The only question in the case was whether in this State a person can sue in forma pauperis. The question was submitted without argument. *Page 176 
The act of 1787 does not demand a construction which would necessarily deprive a portion of the community of all means of having their claims investigated in a court of justice. And unless necessity required it, we are not disposed to put such a construction upon it. The true meaning of the law seems to be to require all such persons to give (248)  security previously to taking out a writ as would have been liable for the payment of costs in the event of failing in the suit. But it does not render any person liable to the payment of costs who was not so before. Now, the statute of 23 Henry VII., ch. 15, excuses paupers from payment of costs. And a law founded upon principles of such obvious justice ought to be repealed by express words or necessary implication before the court hastens to that conclusion. For, indeed, the two statutes are perfectly compatible, and being in parimateria, should both have operation, and may be construed together. On this ground we think that persons may sue in this State in forma pauperis upon satisfying the court that they have a reasonable ground of action, and from their extreme poverty are unable to procure security.